             Case 3:21-mc-05007-BHS Document 9 Filed 04/19/21 Page 1 of 2



 1                                                        The Honorable Benjamin H. Settle
 2
 3
 4
 5
 6
                              UNITED STATES DISTRICT COURT
 7                           WESTERN DISTRICT OF WASHINGTON
                                       AT TACOMA
 8
 9   UNITED STATES OF AMERICA,                              NO. 3:21-MC-05007-BHS
10                            Plaintiff,                            (3:91-cv-05528RJB)
11
             vs.                                            Order Terminating
12                                                          Garnishment Proceeding
     POINT RUSTON, LLC.,
13
              Defendant/Judgment Debtor,
14
           and
15
     BANK OF AMERICA, N.A.,
16
                              Garnishee.
17
18          This matter came before the Court on the United States’ Application to
19   Terminate Garnishment Proceeding. For the reasons stated in the United
20
     States’ Application, the Court concludes that this Garnishment should be
21
     terminated, pursuant to 28 U.S.C. § 3205(c)(10)(A).
22
23          IT IS ORDERED that the garnishment is terminated and that Bank of

24   America, N.A. is relieved of further responsibility pursuant to this
25   garnishment.
26
27
     //
28


     ORDER TERMINATING GARNISHMENT PROCEEDING
     (USA v. Point Ruston, LLC and Bank of America, N.A. USDC#: 3:21-MC-05007-
     BHS/(3:91-CV-05528RJB)1
             Case 3:21-mc-05007-BHS Document 9 Filed 04/19/21 Page 2 of 2



 1          DATED this 19th day of April, 2021.




                                                       A
 2
 3
 4
                                                       BENJAMIN H. SETTLE
 5                                                     United States District Judge
 6
 7   Presented by:

 8   s/ Kyle A. Forsyth
 9   KYLE A. FORSYTH, WSBA # 34609
     Assistant United States Attorney
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


     ORDER TERMINATING GARNISHMENT PROCEEDING
     (USA v. Point Ruston, LLC and Bank of America, N.A. USDC#: 3:21-MC-05007-
     BHS/(3:91-CV-05528RJB)2
